ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Niking Corporation                           )       ASBCA Nos. 60731, 61394
                                             )
Under Contract No. W9128A-12-C-0003          )

APPEARANCE FOR THE APPELLANT:                        Brian A Darst, Esq.
                                                      Reston, VA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Robyn U. Au, Esq.
                                                     Nathan K. Sadowski, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Honolulu
                                                      Fort Shafter, HI

                                ORDER OF DISMISSAL

       The dispute that is the subject of these appeals has been settled, and the appeals
are hereby dismissed with prejudice.

       Dated: December 4, 2018
                                                     '::-/ E-: j         I
                                                   Liftfr. O ' S U L L ~ - -
                                                                             j   IA '
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60731, 61394, Appeals ofNiking
Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals